Abatement Order filed September 29, 2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00039-CV
                                   ______________

  MELANIE DORSETT, AS EXECUTRIX OF MELANIE FOSTER'S ESTATE,
                          Appellant

                                            V.

      HISPANIC HOUSING AND EDUCATION CORPORATION, Appellee


                       On Appeal from the 189th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2008-31769


                          ABATEMENT                 ORDER

       On September 6, 2011, appellee’s filed an unopposed motion for an extension of
time to file their brief pending the Texas Supreme Court’s ruling on their motion to stay.
The motion is granted and the following order issued.

       The appeal is abated, treated as a closed case, and removed from this court’s active
docket until the Texas Supreme Court rules on appellee’s motion. The appeal will be
reinstated on this court’s active docket at that time, or when the parties file a motion to
dismiss the appeal or other dispositive motion.         The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may reinstate
the appeal on its own motion.



                                          PER CURIAM